CH ENERGY GROUP, INC. EXHIBIT 12 (i) Computation of Ratio of Earnings to Fixed Charges Year Ended December 31, 3 Months 12 Months 3 Months Ended Ended Ended Earnings: ($000) Mar 31 Mar 31 Mar 31 A. Net income from Continuing Operations $ B. Preferred Stock Dividends C. Federal and State Income Tax Less Income from Equity Investments Plus Cash Distribution from Equity Investments 54 D. Earnings before Income Taxes and Equity Investments $ E. Fixed Charges Interest on Other-Long-Term Debt Other Interest Interest Portion of Rents(1) Amortization of Premium & Expense on Debt Preferred Stock Dividends Requirements of Central Hudson Total Fixed Charges $ Less Preferred Stock Dividends Requirements of Central Hudson F. Total Earnings $ Preferred Dividend Requirements: G. Allowance for Preferred Stock Dividends Under IRC Sec. 247 $ H. Less Allowable Dividend Deduction ) I. Net Subject to Gross-Up J. Ratio of Earnings before Income Taxes and Equity Inv. To Net Income (D/(A+B)) K. Preferred Dividend (Pre-tax) (I x J) L. Plus Allowable Dividend Deduction 32 32 M. Preferred Dividend Factor $ N. Ratio of Earnings to Fixed Charges (F/E) The percentage of rent included in the fixed charges calculation is a reasonable approximation of the interest factor. CENTRAL HUDSON GAS & ELECTRIC CORPORATION EXHIBIT 12 (i)(i) Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges and Preferred Dividends Year Ended December 31, 3 Months 12 Months 3 Months Ended Ended Ended Earnings: ($000) Mar 31 Mar 31 Mar 31 A. Net income $ B. Federal and State Income Tax C. Earnings before Income Taxes $ D. Fixed Charges Interest on Other-Long-Term Debt Other Interest Interest Portion of Rents(1) Amortization of Premium & Expense on Debt Total Fixed Charges $ E. Total Earnings $ Preferred Dividend Requirements: F. Allowance for Preferred Stock Dividends Under IRC Sec. 247 $ G. Less Allowable Dividend Deduction ) H. Net Subject to Gross-Up I. Ratio of Earnings before Income Taxes to Net Income (C/A) J. Preferred Dividend (Pre-tax) (H x I) K. Plus Allowable Dividend Deduction 32 32 L. Preferred Dividend Factor M. Fixed Charges (D) N. Total Fixed Charges and Preferred Dividends $ O. Ratio of Earnings to Fixed Charges (E/D) P. Ratio of Earnings to Fixed Charges and Preferred Dividends (E/N) The percentage of rent included in the fixed charges calculation is a reasonable approximation of the interest factor.
